     Case 1:12-cv-01156-DAD-BAM Document 136 Filed 03/01/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SUSAN MAE POLK,                                  No. 1:12-cv-01156-DAD-BAM (PC)
12                      Plaintiff,
13           v.                                       ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR RECONSIDERATION
14   MARY LATTIMORE, et al.,
                                                      (Doc. No. 133)
15                      Defendants.
16

17           Plaintiff Susan Mae Polk is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 4, 2020, the undersigned adopted the findings and recommendations issued

21   by the assigned magistrate judge (Doc. No. 120), ordering that this action would proceed only on

22   plaintiff’s fifth amended complaint, filed February 15, 2019 (Doc. No. 117), against Defendant

23   Baron for retaliation in violation of the First Amendment and deliberate indifference in violation

24   of the Eighth Amendment; and ordering that all other claims dismissed from this action for failure

25   other to state a claim with prejudice because the granting of further leave to amend would be

26   futile. (Doc. No. 127.) On February 22, 2021, plaintiff filed a motion for relief from the

27   December 4, 2020 order under Federal Rule of Civil Procedure 60. (Doc. No. 133.)

28   /////
                                                      1
     Case 1:12-cv-01156-DAD-BAM Document 136 Filed 03/01/21 Page 2 of 4


 1           In her motion for reconsideration under Rule 60, plaintiff contends that the court should

 2   reconsider various aspects of its order by making fourteen arguments and presenting numerous

 3   clarifications. (Id. at 8–25.) The court has carefully reviewed and considered all of plaintiff’s

 4   arguments and points; however, plaintiff simply has provided no basis under Rule 60(b) to

 5   support reconsideration of the court’s December 4, 2020 order.

 6           Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

 7   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

 8   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

 9   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

10   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

11   Fed. R. Civ. P. 60(b). Reconsideration of a prior order is an extraordinary remedy “to be used

12   sparingly in the interests of finality and conservation of judicial resources.” Kona Enters., Inc. v.

13   Estate of Bishop, 229 F. 3d 877, 890 (9th Cir. 2000) (citation omitted); see also Harvest v.

14   Castro, 531 F.3d 737, 749 (9th Cir. 2008) (addressing reconsideration under Rule 60(b)). In

15   seeking reconsideration under Rule 60, the moving party “must demonstrate both injury and

16   circumstances beyond his control.” Harvest, 531 F.3d at 749 (internal quotation marks and

17   citation omitted).

18           “A motion for reconsideration should not be granted, absent highly unusual

19   circumstances, unless the district court is presented with newly discovered evidence, committed

20   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to
21   raise arguments or present evidence for the first time when they could reasonably have been

22   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

23   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in

24   original). Further, Local Rule 230(j) requires, in relevant part, that a movant show “what new or

25   different facts or circumstances are claimed to exist which did not exist or were not shown”

26   previously, “what other grounds exist for the motion,” and “why the facts or circumstances were
27   not shown” at the time the substance of the order which is objected to was considered.

28   /////
                                                        2
     Case 1:12-cv-01156-DAD-BAM Document 136 Filed 03/01/21 Page 3 of 4


 1           Here, plaintiff’s motion does not identify any basis under Rule 60(b) upon which this

 2   court should reconsider its order denying certain of her claims. The court addresses below

 3   several points in plaintiff’s arguments, which appear to stem from misunderstandings of the

 4   court’s December 4, 2020 order.

 5           Objections 1, 2, 4, 6, 10: As the court noted in its previous order, it was unclear from

 6   plaintiff’s complaint whether an injunction against defendant Baron was sought,1 but to the extent

 7   one were, it would be dismissed because plaintiff no longer is incarcerated at the prison where

 8   defendant Baron is employed. (Doc. No. 127 at 4–5.) Although plaintiff alleges she is still

 9   suffering repercussions from the “snitch jacket” defendant Baron allegedly placed on her, she

10   does not allege any present actions by defendant Baron from which she seeks relief. (Id.)

11   Furthermore, no preliminary injunctive relief could have been issued at the time of the December

12   4, 2020 order, because no defendant had yet appeared. (Id. at 4 n.3.)

13           Objections 2, 3, 5, 7, 8, 9, 10, 11, 14: Injunctive relief against the California Department

14   of Corrections and Rehabilitation (“CDCR”) Director of Adult Institutions was dismissed because

15   the Director was not a party to this action. (Id. at 6.) The court explained that it could not permit

16   plaintiff to amend her complaint to add the Director, because the Ninth Circuit had already

17   dismissed an identical claim against the Director on appeal. (Id.) The Director is not a party to

18   this action because of this procedural history, not because plaintiff had neglected to include the

19   director in the caption of the complaint.

20           Objection 12, 13: Plaintiff has previously been advised that federal courts are not able to
21   hear large numbers of unrelated claims against many defendants in a single action, pursuant to

22   Federal Rules of Civil Procedure 8 and 18, as plaintiff acknowledges in the pending motion. (Id.

23   at 6–7; Doc. No. 133 at 24.) Plaintiff is again advised that this court’s order dismissing claims in

24   this action does not foreclose the ability of plaintiff to seek an injunction from officials at C.I.W.,

25   if she believes it is necessary, but only prohibits her from seeking that relief in this action.

26   /////
27
     1
      Plaintiff clarifies in the pending motion she is not seeking an injunction against defendant
28   Baron. (Doc. No. 133 at 9–11.)
                                                       3
     Case 1:12-cv-01156-DAD-BAM Document 136 Filed 03/01/21 Page 4 of 4


 1         Accordingly,

 2         1.    Plaintiff’s motion for reconsideration (Doc. No. 133) is denied; and

 3         2.    This case is referred back to the assigned magistrate judge for further proceedings.

 4   IT IS SO ORDERED.
 5
        Dated:   February 26, 2021
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  4
